Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees of the South Carolina Bank and Trust Employees’ Savings Plan: We consent to the incorporation by reference of our report, dated June 22, 2007, included in the annual report on Form 11-K of the South Carolina Bank and Trust Employees’ Savings Plan for the year ended December 31, 2006, into the Registration Statement on Form S-8 (File Nos. 333-26029 and 333-103708) filed by SCBT Financial Corporation with respect to the South Carolina Bank and Trust Employees’ Savings Plan. /s/ J.W. Hunt and Company, LLP J. W. Hunt and Company, LLP Columbia, South Carolina June 22, 2007 14
